United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 16, 2007
                   FOR THE FIFTH CIRCUIT
                                                                      Charles R. Fulbruge III
                                                                              Clerk
                                 No. 06-41763
                               Summary Calendar


UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

MARISOL BERBER-RAMIREZ

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 1:06-CR-380-ALL


Before REAVLEY, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*
      Marisol Berber-Ramirez appeals from her 24-month sentence resulting
from her guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326.
Berber-Ramirez argues that the district court misapplied the Sentencing
Guidelines by characterizing her state felony conviction for possession of a
controlled substance as an “aggravated felony” for purposes of U.S.S.G.
2L1.2(b)(1).



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41763

      We review Berber-Ramirez's challenge to the district court's application
of the Sentencing Guidelines de novo. See United States v. Villegas, 404 F.3d
355, 359-61 (5th Cir. 2005). As the Government concedes, Berber-Ramirez's
argument has merit in light of the Supreme Court's decision in Lopez v.
Gonzales, 127 S. Ct. 625 (2006). See United States v. Estrada-Mendoza, 475 F.3d
258, 259-61 (5th Cir.), cert. denied, 127 S. Ct. 1845 (2007). Accordingly, Berber-
Ramirez's sentence is vacated, and the case is remanded for resentencing in light
of Lopez.
      SENTENCE VACATED; REMANDED FOR RESENTENCING.




                                        2